  Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 1 of 22




Exhibit 3 - June 14, 2018 Martin
   Tripp Interview      erpt
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 2 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     TESLA,              ) Case No. 3:18-CV-00296-LRH-CBC
                            )
  2          Vs.            )
                            )
  3     TRIPP,              )
                            )
  4     ____________________)
                                                             REPORTER CERTIFIED
  5
                                                                TRANSCRIPT
  6

  7

  8

  9
                                                               CONFIDENTIAL
 10

 11

 12

 13

 14

 15                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002
 16                             San Diego, California
 17                        Wednesday, September 18, 2019
 18                           (CONFIDENTIAL TRANSCRIPT)
 19

 20

 21     Transcribed by:
        JOSIE C. GONZALEZ
 22     CSR No. 13435
        Job No. 19-29805A
 23

 24     (PAGE 1 OF 290)
 25

DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                            1
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 3 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                 MR. GICINTO:      I don't know if there was anything
  2     else.      No, I don't think so.          I think that's pretty much
  3     it.
  4                 MR. NOCON:     You know, I get it.          You don't
  5     necessarily want to point fingers at anybody or you may
  6     not have an idea of who might have done this.                   But what
  7     do you think?       Why?     Why would somebody -- I mean, it
  8     sounds like there's a lot of issues, right?
  9                 MR. TRIPP:     Right.
 10                 MR. NOCON:     It sounds like there's a lot of, you
 11     know, potential problems that are going on.                  But what
 12     are your thoughts?         What are your thoughts on what might
 13     motivate somebody to --
 14                 MR. TRIPP:     I don't know.         Maybe money.
 15                 MR. NOCON:     Yeah?
 16                 MR. TRIPP:     I don't know.
 17                 MR. NOCON:     Have you heard about that?            Are
 18     reporters approaching people about --
 19                 MR. TRIPP:     So in NCM -- in the stator NCM area,
 20     they were saying that somebody could get, like, 50 grand
 21     for an article.        I'm like, I've never heard of that.
 22                 MR. NOCON:     Who was saying that?
 23                 MR. TRIPP:     I don't remember who it was.             I
 24     don't know if it was one of the associates that were
 25     working over there or whatever.               And I was like,
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          113
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 4 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     "Really?"      Then somebody looked it up and couldn't find
  2     anything.
  3                MR. NOCON:      Interesting.
  4                MR. TRIPP:      I mean, that's a lot of money.
  5     So --
  6                MR. GICINTO:       Yeah.      No kidding.     That is a lot
  7     of money.
  8                MR. NOCON:      I mean -- yeah.           Obviously, money is
  9     a strong motivator.
 10                MR. TRIPP:      Right.
 11                MR. NOCON:      People do things for reasons other
 12     than money, too.
 13                What do you think should happen?              Like, what
 14     should happen to somebody if we were to identify -- you
 15     know, the company was able to identify who was actually
 16     providing information?           What should happen to them?
 17                MR. TRIPP:      I don't know.         I'm not sure.
 18                MR. NOCON:      Okay.      Why aren't you sure?
 19                MR. TRIPP:      I don't know what the -- I would
 20     assume get fired.
 21                MR. NOCON:      Yeah.
 22                MR. TRIPP:      So -- yeah.
 23                MR. NOCON:      Yeah.      I mean, I know the company is
 24     really, really struggling with a lot of these things.                          I
 25     mean, obviously, this is not the only negative news
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          114
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 5 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     proximity.
  2                 MR. TRIPP:     Exact number, right.
  3                 MR. NOCON:     Well, the exact number, but also
  4     like -- when was the company notified about the BI
  5     article?
  6                 MR. GICINTO:      It was on 1-June.
  7                 MR. NOCON:     June 1st.
  8                 MR. TRIPP:     Okay.
  9                 MR. NOCON:     So we're talking about three days --
 10     three days prior to --
 11                 MR. TRIPP:     Okay.
 12                 MR. NOCON:     -- the company finding out.
 13                 MR. TRIPP:     Yeah.
 14                 MR. NOCON:     You know, suddenly we've got, you
 15     know, an indicator of, well, that exact bit of
 16     information; at least that one little part of that
 17     article went out at that time.               So, I mean, that's
 18     obviously concerning.           I --
 19                 Do you remember what other e-mails that you sent
 20     to yourself?       Can you recall any?
 21                 MR. TRIPP:     There's some spreadsheets, just on
 22     numbers because I was working on sending the e-mail to
 23     Elon.      But I don't -- I don't remember.             That may be why
 24     that number --
 25                 Like I said, I apologize.            I don't remember.
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          135
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 6 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     There was a lot of e-mails and a lot of data that I look
  2     at every day.
  3                MR. NOCON:      Right.
  4                MR. TRIPP:      So, yeah, unfortunately, I can't
  5     say.
  6                MR. NOCON:      Do you -- what were the
  7     spreadsheets?
  8                MR. TRIPP:      I think, like, just like NCM numbers
  9     for the day and scrap numbers.               And I did probably send
 10     one that I was trying to, like, design that I was going
 11     to put on Sharepoint that I was going to send to him and
 12     JB and Chris Lister that had everything.                 And I just
 13     never got around to it.
 14                MR. NOCON:      In addition to those spreadsheets
 15     and that e-mail, is there anything else that you can
 16     think of that recently --
 17                MR. TRIPP:      More personal, like the leadership
 18     thing, the e-mail that said I was going to be the
 19     leader.
 20                MR. NOCON:      Like the one you sent me?
 21                MR. TRIPP:      Yeah.      And then I send -- I download
 22     my pay stubs and I send those to myself.
 23                MR. NOCON:      Okay.
 24                MR. TRIPP:      Just so that I -- yeah.
 25                MR. NOCON:      That makes sense.         That makes sense.
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          136
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 7 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. GICINTO:       Okay.      So this is just those
  2     particular pieces of information from that Business
  3     Insider article, right?            We're talking about those two
  4     particular data points specifically related to the scrap
  5     equivalent to those $5 foot-long Subways, right?                    And I
  6     believe, as you mentioned before, you hadn't seen that
  7     chart before.
  8                MR. TRIPP:      I mean, I have seen charts that
  9     equate two different things.              I don't remember the
 10     $5 foot-long.
 11                MR. GICINTO:       Seen that one, yeah, for sure.                 So
 12     that -- and it equates it here to 137.11 miles.
 13                And then we've got this other one here.
 14                And you did say that you had seen the model
 15     three comparison.
 16                MR. TRIPP:      Yeah.      Yup.
 17                MR. GICINTO:       So we've got this 12 Model 3s at
 18     103.42 cars, to be exact.             So I want you to -- like,
 19     these are the two numbers.             The 137.11 and 103.42 is
 20     what to pay attention to.
 21                So I went in -- and I have a tiny screen, so
 22     that's why it kind of compresses these things a little
 23     bit.
 24                MR. TRIPP:      Yeah.      That's fine.
 25                MR. GICINTO:       I went in and recreated the
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          144
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 8 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     date --
  2                MR. TRIPP:      Okay.
  3                MR. GICINTO:       -- the timestamp, which we
  4     actually saw the activity of who was running Tableau
  5     charts.     I guess I'm using the wrong term.               Not charts,
  6     but dashboards.
  7                MR. TRIPP:      Dashboards.
  8                MR. GICINTO:       Thank you.        Forgive me.
  9                And yours was running on May 27th at -- and it's
 10     either going to be 12:52 and 49 seconds or 11:52 and
 11     49 seconds.       There's a daylight savings issue, but they
 12     do match.      And so here's -- here's that number right
 13     down here, 137.11.
 14                MR. TRIPP:      Okay.
 15                MR. GICINTO:       On the -- and that's scrap costs
 16     and miles of $5 foot-long subways.                   And then I -- I just
 17     confirmed -- same chart, 103.42 and the Model 3s again;
 18     same time -- 5/27/2018, 12:52 and 49 seconds.
 19                And here we have from the audit logs, which show
 20     you accessing that particular data at 5/27.                  And, again,
 21     this would match here.
 22                MR. TRIPP:      Right.
 23                MR. GICINTO:       It's 11, but 12:52 and 49 seconds.
 24     Nobody else -- these other users -- accessed it at that
 25     exact time.
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          145
         Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 9 of 22
                  AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                What's significant about that is that this
  2     particular chart populates by the second.                  So if you
  3     were to look at this 20 seconds earlier, those
  4     particular numbers would be different.                 If you look at
  5     it 20 seconds later, they are not going to be the same.
  6                MR. TRIPP:      Right.      Right.
  7                MR. GICINTO:       So I guess what I'm getting at --
  8     and you probably understand what I'm saying -- is that
  9     at that moment in time, you were the only person in the
 10     company that viewed that chart and could have acquired
 11     those numbers that ended up in that Business Insider
 12     article.
 13                Do you follow what I'm saying?
 14                MR. TRIPP:      Yeah.
 15                MR. GICINTO:       Okay.      And so that's what I think
 16     is -- is sort of beyond just the e-mails that Jake was
 17     talking about going out, which, yeah, as you mentioned,
 18     it kind of looks bad.
 19                Now we've got another piece of data --
 20                MR. TRIPP:      Right.
 21                MR. GICINTO:       -- where you are the only one who
 22     viewed that chart.         So that's -- you know, that's
 23     where -- like, one thing.             And we want to get to the
 24     bottom and understand it.             Now we got -- now we got two
 25     things.
DepoServices.com                 CHASE LITIGATION SERVICES                       800.949.8044
                                                                                          146
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 10 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                So can you kind of help us understand maybe that
  2     particular piece of data right there?
  3                MR. TRIPP:      It is what it is.
  4                MR. GICINTO:      Okay.
  5                MR. NOCON:      Well, let me ask you this -- I'm
  6     sorry, go ahead.
  7                MR. TRIPP:      No.    That's what I was going to say.
  8                MR. NOCON:      I mean -- so -- so I know -- I know
  9     that Linette has been super aggressive in trying to
 10     reach out to people here and talk to people here.                    I
 11     mean, that's not a secret.
 12                In this particular case, did she reach out to
 13     you, or were you the one that reached out to her?
 14                MR. TRIPP:      I reached out to her.
 15                MR. NOCON:      You reached out to her?           And when
 16     was that?
 17                MR. TRIPP:      When I saw over $200 million in
 18     scrap.
 19                MR. NOCON:      Got it.
 20                MR. TRIPP:      When I was able to just raw
 21     material.
 22                MR. NOCON:      Okay.     Do you remember about the
 23     date that that happened?           Do you have it on your phone?
 24                MR. TRIPP:      No.
 25                MR. NOCON:      Did you reach out via e-mail?
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          147
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 11 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. NOCON:      Reuters?      Do you remember the
  2     reporter?
  3                MR. TRIPP:      I can't remember her name, no.
  4                MR. NOCON:      Do you have record of that?
  5                MR. TRIPP:      I probably do.           I delete stuff
  6     pretty quick, though.
  7                MR. NOCON:      Yeah.
  8                MR. TRIPP:      Yeah.     So just -- I was trying to
  9     cover my tracks.
 10                MR. NOCON:      Got it.
 11                MR. TRIPP:      But, yeah.       I asked her
 12     specifically, "If you could, please" -- "they are going
 13     to run this article, and I don't want to have, like,
 14     conflicting things."
 15                MR. NOCON:      Sure.     Sure.     Sure.
 16                How did you -- when you sent out the e-mails, do
 17     you have a personal computer?
 18                MR. TRIPP:      Yes.
 19                MR. NOCON:      Okay.     Is that where you sent them
 20     from?
 21                MR. TRIPP:      Yeah.     Yes.    I mean, I sent stuff
 22     to, as you know, my personal -- to my personal e-mail.
 23                MR. NOCON:      Your iCloud account, uh-huh.
 24                MR. TRIPP:      Yeah.     And then from my phone.
 25                MR. NOCON:      Okay.     So then you sent things from
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          156
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 12 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     degrades.     So --
  2                MR. NOCON:      Sure.
  3                MR. TRIPP:      So I can either log in if you want.
  4     I can log in to my iCloud and we can see if that folder
  5     got deleted, or I can put "deleted" -- delete it as
  6     deleted or whatever.
  7                MR. NOCON:      Right.
  8                MR. TRIPP:      If you feel more comfortable with
  9     that.
 10                MR. NOCON:      Let me think about it and actually
 11     talk to somebody and see if they are actually
 12     recoverable or not.
 13                MR. TRIPP:      Yeah.     So my intent was I don't
 14     really care if I save the pictures.                 I sent the
 15     pictures -- most of them were --
 16                I'm sorry.      I should have showed you before I
 17     deleted it, but it was validation of my numbers.                    So a
 18     lot of it was I just take a picture of my screen with
 19     the work bench -- my single work bench query.                   And it
 20     would just show, like, the number that was pulled and
 21     then like dates and Tableau reports even.
 22                Like, I built one that filters out.               You can
 23     probably see it.        It's pretty recent -- last week or two
 24     weeks ago -- that filters on bandoliers, modules --
 25                MR. NOCON:      Right.
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          172
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 13 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. TRIPP:      -- stator and, I think, rotor, just
  2     because rotor is a high dollar item; it's $1,041 I
  3     think.
  4                MR. NOCON:      So is that how she got the numbers
  5     as far as that one dashboard that had the -- was that a
  6     screen shot or a picture of your screen, or did you
  7     forward her, like, a screen shot of that?
  8                MR. TRIPP:      The 150 million?
  9                MR. NOCON:      No, no, no.       It was the cars.
 10                MR. TRIPP:      Yeah.
 11                MR. NOCON:      The cars or Subway sandwiches.
 12                MR. TRIPP:      Screen shot --
 13                MR. NOCON:      That was a screen shot?
 14                MR. TRIPP:      -- or picture of the screen.
 15                MR. NOCON:      Got it.
 16                MR. TRIPP:      Like, literally, like, click.
 17                MR. NOCON:      Got it.      Okay.
 18                MR. TRIPP:      And I didn't even remember the --
 19     that's why I literally -- I was out of line.                  I did not
 20     remember because I was pulling -- I was not only --
 21                So I tried to do this all while I wasn't on the
 22     clock, too, so I didn't want to use Tesla's time.                    So
 23     I'd take a break, and I would do it during a break or
 24     during lunch or things like that.               I would try to --
 25                MR. NOCON:      Got it.
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          173
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 14 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. TRIPP:      So if that says anything.
  2                MR. GICINTO:      You were thinking -- you were
  3     thinking about it.
  4                MR. TRIPP:      Right, right.        But I also pull,
  5     like, real data -- like, really valid data for my job
  6     while I was doing it.          So sometimes I would click -- I
  7     would say, okay, I'm going to do this one while I'm
  8     waiting for this.        Because sometimes your queries take
  9     two minutes to load, right?
 10                MR. NOCON:      Right.
 11                MR. TRIPP:      I got one report that takes, like,
 12     ten minutes to load just because it takes forever; it's
 13     mining so much data.         And it's specifically for work to
 14     help do our job.        So, yeah, most of them are always the
 15     screen shots.
 16                MR. NOCON:      Got it.
 17                MR. TRIPP:      Yeah.
 18                MR. NOCON:      So after that article came out on
 19     June 4th, I think there was another article that came
 20     out that had a video attached to it.
 21                MR. TRIPP:      I have not seen that.
 22                MR. NOCON:      Okay.     You didn't provide that
 23     video?
 24                MR. TRIPP:      What is the video about?
 25                MR. GICINTO:      The video is of the machine that
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          174
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 15 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. NOCON:      Okay.
  2                MR. TRIPP:      No.
  3                MR. NOCON:      All right.
  4                MR. TRIPP:      And there are a few things that I
  5     brought up.      I told them I saw two people going to the
  6     bathroom and they both came out holding hands like a
  7     half an hour later.
  8                I was in the mezzanine watching it and said
  9     something to the supervisor.             And they blew it off.             And
 10     they were like, "Oh, we should do a story."                  And I'm
 11     like, "No, I wouldn't even bother," you know, that's
 12     nothing.     That's, like, nothing.            That's kind of like
 13     fishing in the air or whatever, pulling straws out of
 14     whatever.
 15                MR. NOCON:      Yeah.     Yeah.
 16                MR. TRIPP:      So they were like, "Yeah, that's
 17     fine."     So -- but they never --
 18                So you can definitely tell she has a grudge
 19     against Elon, for whatever reason.                  I mean -- and I
 20     would always try to -- like a few times they wanted to,
 21     like, maybe push him because he made the comments about
 22     the media maybe; I don't know.
 23                But I always steered back to the facts, always
 24     to the actual information.
 25                MR. NOCON:      Right.
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          188
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 16 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. TRIPP:      I did not want any misinformation
  2     getting out at all.
  3                MR. NOCON:      Right.
  4                MR. TRIPP:      In fact, if I was going to give
  5     that -- I even told them, "If you can't give 100 percent
  6     facts of what I give you" --
  7                MR. NOCON:      Right.
  8                MR. TRIPP:      -- "then please do not do it
  9     under" -- "unless you have another source that you can
 10     write an article under them.             I don't want to be any
 11     part of it."      I did tell them; they completely agreed.
 12                MR. NOCON:      Okay.
 13                MR. TRIPP:      So she was, literally, calling me,
 14     like, five minutes before she went on CNN last Sunday.
 15     So -- like, asking me questions.               And that was, like,
 16     one of the times you could tell she had a little beef
 17     with Elon.
 18                I was like, "Oh, my God.            She's going to say
 19     something on CNN."         And then, luckily, she kept to the
 20     Trump visit at the G7 Summit.
 21                MR. NOCON:      Right.
 22                Did they ever offer to compensate you for your
 23     time?
 24                MR. TRIPP:      No.    Nope.     And I never asked, and I
 25     would not.
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          189
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 17 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. NOCON:      Okay.     What about that 50,000?              Is
  2     that, like, legit, somebody offered?
  3                MR. TRIPP:      I don't know.        Somebody said it.
  4     Literally, I'm -- I'm only going to tell you the truth.
  5     Like, I may evade, like, I was trying to do, but I don't
  6     lie.
  7                MR. NOCON:      Okay.
  8                MR. TRIPP:      We were sitting up there talking,
  9     and that's when the article came out.                And everyone was
 10     kind of reading it.         And somebody said, "Who would" --
 11     or what would -- same question -- "What would drive them
 12     to give information?"
 13                Then somebody said money.            And then I kind of
 14     was, like, fishing a little bit and said, "How much
 15     money do you think you can get for an article like
 16     that?"
 17                MR. NOCON:      Right.
 18                MR. TRIPP:      And somebody said, like, 50 grand.
 19     I'm like, "Really?         There's no way."         Then we like
 20     looked it up, like, how much money can you get for a
 21     news story.      And there's no information -- like, you
 22     know.
 23                MR. NOCON:      Right.
 24                MR. TRIPP:      So -- and I know for a fact that I
 25     had a buddy as the CFO at Johnson Level & Tool -- I
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          190
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 18 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1                MR. NOCON:      That's fine.
  2                MR. TRIPP:      I'll message Mark.         He keeps asking
  3     me.
  4                MR. NOCON:      He's showing me the area where they
  5     have the contained -- all the bad modules.
  6                MR. GICINTO:      Oh, okay.
  7                MR. NOCON:      It's over --
  8                MR. GICINTO:      Gotcha.       I was going to go ask
  9     about the iCloud question.            I apologize; I'll be right
 10     back.
 11                MR. NOCON:      Okay.
 12                MR. GICINTO:      Thanks.
 13                MR. HENDERSON:       Are you saying those racks right
 14     there?
 15                MR. GICINTO:      Our question is if we deleted it
 16     off the iCloud, whether or not that is retained.                    You
 17     delete it from your phone; does that delete the access
 18     on your phone, or does it delete it from the iCloud?
 19                MR. TRIPP:      Because it doesn't have a "delete"
 20     folder.
 21                MR. GICINTO:      Right.      Got it.
 22                All right.      Thanks.
 23                MR. TRIPP:      So this is the spreadsheet.            You can
 24     scroll to the right to see, like, the actual, like,
 25     totals.     So that's -- I basically just ran a query on
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          204
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 19 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     those part numbers as a scrap.
  2                MR. NOCON:      And this is what's on SharePoint?
  3                MR. TRIPP:      Yeah.     SharePoint, Excel, yeah.              And
  4     the only thing I have on there is a -- it's, like, thing
  5     query.     It was on a BVA that I was trying to do.                 And I
  6     was going to try to do it on the weekend when my wife
  7     went for a walk with my son.             But I just never got
  8     around to do it.        So that's the only thing on that.
  9                MR. NOCON:      So that 2.92 percent, that's
 10     2.92 percent of the value of --
 11                MR. TRIPP:      Of 44,000.
 12                MR. NOCON:      By three.
 13                MR. TRIPP:      But that's, like, what we sell it
 14     for or something close to that.              I don't know the exact
 15     number.
 16                MR. NOCON:      I thought it was supposed to be 35.
 17                MR. HENDERSON:       It's 35, but they only
 18     released --
 19                MR. TRIPP:      So here's the thought, too.            That,
 20     to me, is a fabrication to the public because we're
 21     actually not going to sell at that price, because we
 22     can't.     So -- and the front wheel drive -- so it's going
 23     to be the short-range rear-wheel drive only.
 24                MR. NOCON:      Yeah.
 25                MR. TRIPP:      We haven't even finished the
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          205
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 20 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     batteries for the short-range.              It's supposed to be 35.
  2     Now they are talking 42 or something.                So I think the
  3     one they are selling now, the long-range three-wheel
  4     drive is, like, 46 or something.               So I just put 44.
  5                MR. NOCON:      Got it.
  6                MR. TRIPP:      I threw a number in there just to,
  7     like, show something --
  8                MR. NOCON:      Right.
  9                MR. TRIPP:      -- for the raw material, because
 10     that's what we're really talking about.                Probably, like,
 11     16 -- 18,000 or something; I don't know.
 12                So that's why I just put a higher number to make
 13     that number look better.           So I was actually trying to
 14     make us look good.
 15                MR. NOCON:      When are they set to break ground on
 16     the next, I guess -- what do you call the different
 17     sections of the -- because the building is supposed to
 18     get bigger, right?
 19                MR. TRIPP:      I was told it's on hold
 20     indefinitely.
 21                MR. NOCON:      Oh, yeah.
 22                MR. TRIPP:      Because either they pay us to
 23     manufacture, or they pay the construction worker.                    That
 24     came from John Sheridan.
 25                MR. HENDERSON:       Sheridan, yeah.        The next
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          206
        Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 21 of 22
                 AUDIO TRANSCRIPTION OF TES-TRIPP_000002-Confidential

  1     number look lower so marginally it's not as high of a
  2     percentage against that value.              So I was trying to do a
  3     service, how the numbers looked.
  4                MR. GICINTO:      Gotcha.
  5                MR. TRIPP:      I even told them that.          I told
  6     Linette and her editor.
  7                MR. GICINTO:      Okay.      Gotcha.     So after, you
  8     know, you've worked with her, I guess, for a few weeks
  9     do you -- what's your assessment of working with her?
 10     Do you feel like she did honor her agreements with you
 11     in terms of respecting your wishes?
 12                MR. TRIPP:      Yes.    Yeah, I believe that.
 13                MR. GICINTO:      Okay.      Anything you would have --
 14     maybe in this moment probably an interesting question to
 15     ask, but in hindsight something you would have done
 16     differently in working with her?
 17                MR. TRIPP:      Cover my tracks.
 18                MR. NOCON:      Fair enough.
 19                MR. TRIPP:      I don't know.        I -- I can say she
 20     definitely has it out for Elon.              I don't know the root
 21     cause.
 22                MR. GICINTO:      Did she ever explain why?
 23                MR. TRIPP:      No.    I kind of asked her.          I said,
 24     "So what is about Elon?"           She's like, "Did you read my
 25     article?"     And I can kind of see a side of that, you
DepoServices.com                CHASE LITIGATION SERVICES                        800.949.8044
                                                                                          244
Case 3:18-cv-00296-LRH-CLB Document 113-3 Filed 11/20/19 Page 22 of 22
